TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00163-CV


                     M. P. a/k/a M. D., J. J. L.-B., and C. J. L., Appellants

                                                  v.

                 Texas Department of Family and Protective Services, Appellee




              FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-20-003397, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                                             ORDER


PER CURIAM

                 The reporter’s record in this appeal was originally due to be filed on

April 4, 2022.    By request to this Court dated April 4, 2022, LaSonya Gay requested an

extension of ten days.

                 The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, LaSonya Gay is hereby ordered to

file the reporter’s record in this case on or before April 14, 2022. If the record is not filed by that

date, Gay may be required to show cause why she should not be held in contempt of court.
              It is ordered on April 8, 2022.



Before Justices Goodwin, Baker, and Triana